Citation Nr: 0912769	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  00-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability, 
secondary to service-connected residuals of a shell fragment 
wound of the right thigh.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for stenosis of the 
lumbar spine.  In December 2007, this case was remanded by 
the Board for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
Veteran's low back disability was incurred in or aggravated 
by his active service, or that any arthritis of the low back 
manifested to a compensable degree within one year following 
his separation from service, or that any low back disability 
is proximately due to or the result of any disease or injury 
incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for a low back disability, secondary to 
service-connected residuals of a shell fragment wound of the 
right thigh, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In March 2001 and April 2004, after the initial adjudication 
of the claim, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in August 2006 and February 2008 should his service 
connection claim be granted.  It is therefore inherent in the 
claim that the Veteran had actual knowledge of the rating 
element of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  In May 2004 and January 2005, the Veteran 
indicated that he was unable to report for a VA medical 
examination due to his medical disabilities.  As a result, a 
VA medical opinion pertinent to the Veteran's claim was 
obtained in August 2007.  While the Board is sympathetic to 
the Veteran's inability to report for VA medical examinations 
due to his medical condition, the Board must come to a 
determination solely on the basis of information included in 
the record.  38 C.F.R. § 3.655 (2008).

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service incurrence will be 
presumed for arthritis if manifest to a degree of 10 percent 
or more within one year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosis of a low back 
disability.  Clinical evaluations of the spine performed 
during April 1963 entrance and April 1966 separation 
examinations reflect normal clinical evaluations of the 
spine.

The Veteran was afforded a VA examination in July 1966 at 
which time he was evaluated for a right leg disability and 
complained of occasional low back pain.  However, he was not 
diagnosed with any low back disability.

VA medical records dated in May 1996 reflect that the Veteran 
had a lame back in 1970 and complained of low back pain 
without trauma.  An x-ray examination of the lumbar spine 
revealed a minimal degree of degenerative joint disease 
(DJD).  In June 1996, he had continued complaints of acute 
low back pain that were not precipitated by any injury.  A 
June 1996 CT scan of the lumbar spine showed a bulging disc 
at L5-S1, narrowing of the spinal canal in the AP dimension 
at L5-S1, and degenerative disease and facet arthropathy.  A 
November 1996 record shows a diagnosis of spinal stenosis.

Private medical records dated in May 1998 reflect a diagnosis 
of degenerative disc disease (DDD) of the lumbar spine and a 
finding of hypesthesia in the right lower extremity.  A 
September 2001 MRI of the lumbar spine revealed a slightly 
dehydrated L5 disc.  A November 2001 report indicates that 
plain x-rays of the lumbar spine suggested some 
spondylolisthesis at the L4-L5 vertebral joint.

In a December 1999 decision, the Veteran was awarded Social 
Security Administration (SSA) benefits for degenerative joint 
disease of the knees, DDD at L5-S1, shrapnel injuries to the 
legs, and obesity.  In that decision, SSA stated that the 
Veteran was treated for low back pain due to or stemming from 
shrapnel injuries to the legs sustained during service.  
However, the Board notes that the criteria used by the SSA in 
making such a determination differ from those in the 
regulations by which the Board is bound.  Collier v. 
Derwinski, 1 Vet. App. 413 (1991).

VA medical records include a September 2001 MRI of the lumbar 
spine, the impression of which was slightly dehydrated L5 
disc material.  The impression of an October 2001 x-ray of 
the lumbar spine was a nearly normal lumbar spine, except 
that there might be slight transitional instability at L4-5 
on flexion and extension films.  The remainder of the 
examination was unremarkable.  In June 2002, the Veteran 
indicated that his low back pain began in 1966.  In October 
2002, he complained of chronic back pain which he again 
related to his service.  In September 2006, he was treated 
for chronic back pain diagnosed as discogenic disease.  A 
December 2006 x-ray of the lumbar spine revealed minimal 
degenerative changes.  In April 2007, the assessment was 
chronic back pain.

Pursuant to the Board's December 2007 remand and the 
Veteran's claim that he was unable to report for VA medical 
examinations due to his medical condition, a VA medical 
opinion was obtained in August 2007.  The examiner was asked 
to provide an opinion as to whether the Veteran's low back 
disability was related to his service-connected residuals of 
a shell fragment wound of the right thigh.  The examiner 
opined that in the Veteran's case, it would be pure 
speculation to give an opinion as to whether his low back 
disability was related to his service-connected right knee 
and right thigh disability.  While the examiner indicated 
that the claims file was thoroughly reviewed, the examiner 
indicated that he would have to give an opinion after 
obtaining a thorough history and physical examination.

The veteran stated that he was unable to attend a VA 
examination.  However, the Board notes that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Veteran's post-service medical records are negative for 
any evidence of a low back disability or arthritis within one 
year of separation from active duty.  In fact, the post-
service medical records are negative for a low back 
disability until many years after separation.  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  While the competent medical evidence shows 
that the Veteran now suffers from a low back disability, the 
preponderance of the evidence does not show that the current 
back disability was incurred in or aggravated during service.  
Furthermore, the record includes a competent medical opinion 
that it would be pure speculation to give an opinion as to 
whether the Veteran's low back disability was related to his 
service-connected right knee and thigh disability.  There is 
no contrary opinion.  In the absence of competent medical 
evidence linking any current low back disability to service, 
service connection must be denied.

The Board recognizes the contentions of the Veteran and his 
spouse as to the diagnosis and relationship between his 
service and the claimed disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not 
constitute competent medical evidence that his current low 
back disability began during, or is a result of, his service.
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  The evidence does 
not show that any back disability was incurred in or 
aggravated by service, or that any arthritis manifested to a 
compensable degree within one year following the Veteran's 
separation from service, or that any low back disability is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  Therefore, service 
connection for a low back disability, is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, secondary to 
service-connected residuals of a shell fragment wound of the 
right thigh is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


